DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/21 has been entered.
 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17 and 19-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of determining a rate and/or features of the quality-assured high frequency oscillations over the sampling window of time, wherein the rate and/or features of the quality-assured high frequency oscillations are predictive of the onset of a neurological dysfunction in a subject.
The limitation of determining a rate and/or features of the quality-assured high frequency oscillations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a signal processing device” and a display (all of which include or involve generic computer components) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor and display, “determining” in the context of this claim encompasses the user visually confirming the waveform. Similar examples of claims that recite mental processes include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of receiving and forming the data are mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Additionally, the processor and display are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similarly the dependent claims do not include additional elements that amount to significantly more. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept and well-understood, routine and conventional activity is not sufficient to amount to significantly more than the abstract idea itself. The claim is not patent eligible. The rejection could be overcome if claims 8 and 18 are incorporated into the independent claims as they provided a practical application of the abstract idea.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. For claims 1 and 11 it is still unclear what constitutes the “identified windows of low-quality signal data collection”. It is unclear what is considered low-quality. For claims 21 and 23 this is further complicated by the levels of normal, abnormal and insufficient. It is unclear what levels or ranges are normal and abnormal for the HFOs and what level of quality is considered insufficient.
Claims 8 and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the subset of electrodes is used for the therapeutic intervention of automated drug delivery system, smart pump and smart infusion. It only appears the subset of electrodes can be used for electrode stimulation.   

Response to Arguments
Applicant's arguments filed 1/21/21 have been fully considered but they are not persuasive. 
Applicant states that the 112 rejections, Examiner respectfully disagrees. For claims 1, 21 and 23 low quality is used as a term of degree but it is unclear what constitutes “low-quality” in this case. For claims 21 and 23 this is further complicated by the levels of normal, abnormal and insufficient. It is unclear what levels or ranges are normal and abnormal for the HFOs and what level of quality is considered insufficient.
With regard to claim 8 and 18 It is not clear how therapy is provided in an attempt to preemptively treat the future occurrence of an already detected seizure onset zone. Additionally, it is not clear how the electrodes are used in the drug delivery, smart pump or smart infusion. Examiner suggests cancelling these aspects of the claim to overcome the rejection.

Allowable Subject Matter
The following is a statement is in regards to the claims not being rejected under prior art. If Applicant overcomes the 35 USC 101 and 112 rejections, the claims would stand in condition for allowance:	The closest prior art to Blanco and Halford do not disclose each window of low-quality signal data collection includes one or more non-neural artifacts. Blanco specifically discloses windows are HFO candidates and not all contain non neural artifacts.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALLEN PORTER/Primary Examiner, Art Unit 3792